AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of California

Armando Sarmento; Mercedes Tejada-Urena; Joshua
Silva, on behalf of themselves and those similarly
situated

 

Plaintiffs)

F&P, Inc.-Ovation Payroll, LLC; Buffets, LLC; Thomas
W. Sudberry, Jr.; F&P LLC; Hometown Buffets;
Vitanova Brands

 

)
)
)
)
)
Vv. Civil Action No.
)
)
)
)
)

Defendant(s)

SUMMONS IN A CIVIL ACTION
To: (Defendant’s name and address) Hometown Buffets; Vitanova Brands, 603 Gridley Street, San Jose, CA 95127

Thomas W. Sudberry, Jr., 5465 Morehouse Drive, Ste 260, San Diego, CA 92121-4714

F&P, Inc.-Ovation Payroll, LLC; Buffets, LLC, 120 Chula Vista Drive, San Antonio, TX
78232

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: Robert David Baker, Esq.

Robert David Baker, Inc.
80 South White Road
San Jose, CA 95127

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
